Order entered January 15, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00434-CR

                           ARTURO ARREOLA GAMIZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. M14-18190-M

                                             ORDER
         Before the Court is the State’s January 14, 2020 first motion for extension of time to file

its tendered brief. We GRANT the motion and ORDER the brief filed as of the date of this

order.


                                                        /s/   DAVID J. SCHENCK
                                                              PRESIDING JUSTICE